PER CURIAM.
The petition for belated appeal is denied. The appointed Commissioner found petitioner’s allegations “to be incredible” for a number of reasons. Along with the record evidence rebutting his claim, the facts were that he never moved to withdraw his plea, and he received a highly favorable sentence instead of the prison releasee reoffender mandatory life sentence he was facing mid-trial. There was also the additional consideration that his credibility was damaged by his twenty prior felony convictions. Petitioners are cautioned about attempting to mislead this court. See, e.g., Svoboda v. State, 932 So.2d 545 (Fla. 5th DCA 2006) (petitioner who lied under oath at the Commissioner’s hearing had his request for a belated appeal denied, plus this court’s directed that a certified copy of his opinion be forwarded to the Correctional Institution for the consideration of disciplinary procedures pursuant to § 944.279(1), Fla. Stat.); Adair v. State, 20 So.3d 977 (Fla. 4th DCA 2009).
PETITION DENIED.
PALMER, TORPY and LAWSON, JJ, concur.